333 So.2d 86 (1976)
Josephine TRAVIS and Jacqueline McKee d/b/a El Rancho Motel, Appellants,
v.
DEPARTMENT OF TRANSPORTATION, a Sub-Division of the State of Florida, Appellee.
No. Z-208.
District Court of Appeal of Florida, First District.
June 9, 1976.
Larry H. Hipsh, Sr. and John L. Myrick, of Hipsh & Myrick, Pensacola, for appellants.
James P. Judkins, Winifred Sheridan Smallwood, Tallahassee, for appellee.
BOYER, Chief Judge.
Appellants, plaintiffs in the trial court, appeal an order dismissing with prejudice their complaint for inverse condemnation.
Appellants are the owners of the El Rancho Motel located on Highway 98 in the City of Gulf Breeze. During 1972 the appellee, defendant in the trial court, constructed an acceleration lane located adjacent to the southerly portion of plaintiffs' property. The acceleration lane was constructed entirely upon property already owned by the Department of Transportation. None of appellants' property was condemned. The complaint for inverse condemnation alleged that because of appellee's construction of the acceleration lane appellants' right and the rights of appellants' motel guests or patrons to ingress and access have been impaired and virtually eliminated and that the two most southerly motel units have been continually unoccupied since the opening of the acceleration lane because of vehicular noise and vibrations, all resulting in severe financial losses.
The learned and able trial judge was eminently correct. The law in support of his order here appealed is so well settled as to render further discussions superfluous. (See Weir v. Palm Beach County, *87 Sup.Ct.Fla. 1956, 85 So.2d 865; Poe v. State Road Department, Fla.App. 1st, 1961, 127 So.2d 898; and Northcutt v. State Road Department, Fla.App. 3rd, 1968, 209 So.2d 710, rehearing denied Sup.Ct.Fla., 219 So.2d 687.)
AFFIRMED.
SMITH, J., and HODGES, JOHN G., Associate Judge, concur.